DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 4-17 are currently pending.
Claim Rejections - 35 USC § 112
Claims 1, 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a left arm and right arm of the sports bra, however there are no arms of the sports bra, which is the point of confusion. There are however openings or apertures for the left or right arm of a user to pass through.
Claim 7 includes a “frame”, however based on the original disclosure the frame and the support layer are both the overall sports bra. They are being interpreted as the same component for purposes of prosecution, and if that is not correct, the Applicant can point out in the disclosure where they are mentioned in the same embodiment.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The Applicant is now claiming a frame which in the specification is the overall garment including the support layer and the strap(s) which are now claimed in the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 is also an improper dependent claim as it depends from a previously canceled claim. For purposes of prosecution it is being assumed that claim 4 should depend from claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. US Publication 2016/0310075 (hereinafter Ross) in view of Mills US Patent 4,608,987 (hereinafter Mills) and in further view of Rotolo et al. US Patent 5,445,149 (hereinafter Rotolo). 
Regarding claims 1 and 11, Ross discloses a garment assembly for use with exercise stress electrocardiogram ([0010] and Figure 9) comprising: a lead placement layer (910 for lead 1008 as per Figures 10A-C); a support layer in the form of a sports bra (902), where the support layer has a body portion (element 110 as well as what is shown in Figure 9 at elements 902, 904), the body portion having a first end and a second end that are detachedly affixed to one another (Figures 1-2 at elements 140 and 240 which are fasteners connected to two ends of the device); a fastener system to connect the first and second ends (element 240); and an array of electrocardiograph electrodes for use with electrocardiograph analysis (1002). Ross additionally teaches at least one strap (unlabeled straps in Figures 1-2 which are connected to the body at 110/120), but is silent on the fastener for the strap as well as the location of the fastener system being located under either a left or right arm. 
Mills teaches a garment that includes a support layer as shaped (Figure 1) that includes first and second ends (Figure 1 where the ends are the two sides near the fasteners at 32/34) which includes a fastener system (elements 32/34 which is Velcro)) placed under a left/right arm of the garment (Figure 1 where elements 32/34 are located under both the left and right arm) and though details a set of straps ((Figure 1 near elements 16-17 which mentions seams), it does not mention specifically if the straps are adjustable via fasteners at those locations. It would have been obvious to the skilled artisan before the effective filing date to rearrange the location of the fastener as taught by Mills with the device of Ross in order to access the fastener with a single hand. It has been further held by the courts that simply rearranging known parts to a known location is an obvious matter of design choice (see MPEP 2144.04, VI-C). 
Rotolo teaches a set of fasteners between two strap and the support layer (elements 21-22 which connect via Velcro members 32) which are detachably connected (elements 32 are Velcro; there are two sets of fasteners that correspond to the two straps). It would have been obvious to the skilled artisan before the effective filing date to utilize the detachable fasteners at the straps as taught by Rotolo with the device of Ross in order to aid in removal or adjustment of the straps as is known in the art.
Regarding claim 5, the Applicant admits that the materials for electrodes are well-known to be radiolucent in nature (see [0044] of the present disclosure specifically detailing that “one of skill in the art will appreciate that radiolucent electrodes are known in the art and may be purchased from companies such as 3M and Medtronic”. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the known radiolucent materials as admitted by the Applicant in place of the electrodes of Ross as they are art recognized equivalents of each other and would have been used for the same predictable results of desiring to be radiolucent during an x-ray (see also MPEP 2129-I).
Regarding claim 7, Ross discloses that the support layer further includes a frame as best understood ([0033] which details that the bra is a frame as per Figure 8 where windows 820 can be detached).
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Rotolo. 
Regarding claim 1, Mills discloses a garment that includes a lead placement layer (elements 54, 72 as per Figures 2 and 4; it can alternatively be considered the plane that the leads physically are located given the lack of detail of the layer), a support layer in the form of a sports bra (Figure 1 which is shaped as a sports bra is) that includes first and second ends (Figure 1 where the ends are the two sides near the fasteners at 32/34) which includes a fastener system (elements 32/34 which is Velcro)) placed under a left/right arm of the garment (Figure 1 where elements 32/34 are located under both the left and right arm) and though details a set of straps (Figure 1 near elements 16-17 which mentions seams), it does not mention specifically if the straps are adjustable via fasteners at those locations.
Rotolo teaches a set of fasteners between two strap and the support layer (elements 21-22 which connect via Velcro members 32) which are detachably connected (elements 32 are Velcro; there are two sets of fasteners that correspond to the two straps). It would have been obvious to the skilled artisan before the effective filing date to utilize the detachable fasteners at the straps as taught by Rotolo with the device of Mills in order to aid in removal or adjustment of the straps as is known in the art.
Regarding claim 4, Mills discloses that the two ends  are detachably fixed to each other via fasteners (elements 32 and 34 which are hook and loop fasteners), and the system further includes an aperture for passing wires through (the gap near element 30 is fully capable of allowing wires to pass through it).
Claims 1, 8, 10, and 12-13 are rejected under 35 U.S.C. 103 over Kurzweil et al. US Publication 2008/0287769 (hereinafter Kurzweil) in view of Mills and Rotolo. 
Regarding claim 1, Kurzweil discloses a garment assembly for use with exercise stress electrocardiogram ([0014] and Figures 4-6) comprising: a lead placement layer (layer 60 which includes leads extending from each electrode towards an electronics module, [0013]); a support layer that is a sports bra (10, see also Figures 1, 4-7); and an array of electrocardiograph electrodes for use with electrocardiograph analysis (electrodes 30A-B but can include more as is shown in Figure 15), but is silent on the fasteners and their locations. 
Mills teaches a garment that includes a support layer as shaped (Figure 1) that includes first and second ends (Figure 1 where the ends are the two sides near the fasteners at 32/34) which includes a fastener system (elements 32/34 which is Velcro)) placed under a left/right arm of the garment (Figure 1 where elements 32/34 are located under both the left and right arm) and though details a set of straps ((Figure 1 near elements 16-17 which mentions seams), it does not mention specifically if the straps are adjustable via fasteners at those locations. It would have been obvious to the skilled artisan before the effective filing date to utilize a fastener as taught by Mills with the device of Kurzweil in order to make the device more adjustable and easier to remove.
Rotolo teaches a set of fasteners between two strap and the support layer (elements 21-22 which connect via Velcro members 32) which are detachably connected (elements 32 are Velcro; there are two sets of fasteners that correspond to the two straps). It would have been obvious to the skilled artisan before the effective filing date to utilize the detachable fasteners at the straps as taught by Rotolo with the device of Kurzweil in order to aid in removal or adjustment of the straps as is known in the art.
Regarding claim 8, Kurzweil discloses that the lead placement layer has an inner surface and an outer surface (60 as per Figures 4-6), wherein the inner surface is configured to be removably attached to the skin of a patient (the bra as a whole can be removed thus is considered removably attachable to the skin).
Regarding claim 10, Kurzweil discloses that the lead placement layer includes an adhesive (layer 60 includes an adhesive 159a as per Figure 14A which is part of the electrode assembly 150 in Figures 9-10, where the ring 159a around the electrode and part of layer 60 is soft silicone which is a tacky substance and being considered an adhesive; see also [0076]-[0077]), wherein the adhesive retains its adhesive attributes in the presence of sweat or other liquids (silicone as per Kurzweil is designed to induce some level of sweating and is also the material of choice the Applicant utilizes as well).
Regarding claim 12, Kurzweil discloses a precordial ECG patch (element 60 which can include more electrodes such as is shown in Figure 15). In the alternate, as element 60 has multiple layers, the base can be considered the patch and the lead placement layer can simply be the ear that extends up and around the bra portion of the support layer near elements 22a-b).
Regarding claim 13, Kurzweil discloses that the lead placement layer is a precordial patch (element 60, see also Figure 15 showing the additional electrode locations, see [0082]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Mills and Rotolo, and in further view of Berg et al. US Publication 2015/0305677 (hereinafter Berg).
Regarding claim 6, Ross is silent on the material choice of the garment. Berg discloses that one or more of the lead placement layer, the support layer, and the array of electrocardiographic electrodes are formed from echolucent materials (layer 102 can be made of Spandex which has an acoustic impedance of about 1.8MRayl, see NPL of “Signal Processing” which hereinafter will be referenced as SP, where any acoustic impedance value of below 3.27MRayl is considered to be echolucent as that is the highest acoustic impedance of the materials found for the claimed layers in the present Application, where the average is right around 3MRayl). The acoustic impedance of the material of Berg (Spandex) is considered an inherent property of the material as evidenced by the data table of SP. It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice of Berg with the garment of Ross in order to aid in keeping the electrodes biased against skin (Spandex is known for this).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Mills and Rotolo, and in further view of Heath et al. US Publication 2012/0122370 (hereinafter Heath).
Regarding claim 9, Ross is silent on the support layer being configured to wick sweat away from the patient. Heath teaches a support layer (athletic bra at Figures 1-2) that is configured to wick sweat away from the patient ([0031]-[0032] at elements 103 and 104, which detail utilizing a compression fabric that aids in wicking moisture away from the user). It would have been obvious to the skilled artisan before the effective filing date to utilize the wicking material as taught by Heath with the device of Ross for the same predictable results as detailed in Heath ([0031]-[0032]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil in view of Mills, Rotolo, and in further view of Tsai et al. US Publication 2010/0160763 (hereinafter Tsai).

Regarding claim 14, Kurzweil discloses the lead placement layer (60 as mentioned above) and support layer (10 as mentioned above), and a second layer that is a precordial patch (52). Kurzweil teaches one of the two layers of the lead placement layer as being a pre-cordial patch (60) however is silent on the second layer connecting to the support layer. Tsai teaches a lead placement layer including two layers (52 and 62) where the first layer connects to the support layer (first layer 62 connecting to support layer 58 as per Figure 3). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional layer as taught by Tsai with the device of Kurzweil in order to further insulate the electrodes from electrical interference (Tsai, abstract).
Kurzweil teaches an indicia at 63 (hook structure) which interfaces with the opening in the bra for the user’s arm to be placed. Once the first layer of Tsai had been incorporated into the lead placement layer (60) of Kurzweil, the two would have been reasonably coextensive as Tsai shows in Figure 3. Therefore, as Kurzweil shows that layer 60 extends into a hook at 63 in Figure 4, it would have been further reasonable to the skilled artisan to assume both the first and second layers would include “indicia” where such indicia is simply being considered the physical hook, which indicates where the precordial patch should be placed on the bra/support layer. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. US Publication 2016/0066809 (hereinafter Luo) in view of Kaib et al. US Publication 2012/0283794 (hereinafter Kaib) and in further view of Mills and Rotolo.
Regarding claim 15, Luo discloses a method of using a bra having an array of electrocardiograph electrodes (electrodes 9, Figure 4) comprising: choosing a lead placement layer and a support layer that corresponds to the chest size of the patient ([0043]-[0044] which details that the lead placement layer 1 of Figures 3-4 can additionally include a support layer that can be a bra, where both the support layer as well as the lead placement layer can be chosen to be form fitting against the user based on their chest sizing); placing the lead placement layer on the patient ([0054] which details it being placed on the patient initially with the help of a heath care provider); placing the support layer on the patient ([0054] as the two layers are connected when one is placed then both are placed, see [0043]-[0044] as well as [0054]); connecting the lead placement layer to an electrocardiograph monitor ([0057] at element 8 which is an electrical connector to connect the device to an ECG monitoring unit). Luo does not explicitly detail disconnecting the assembly from an electrocardiograph monitor and removing the garment however the skilled artisan would have reasonably expected to remove the device from the user after use which would have included disconnecting the electrical connector to the ECG monitor as well. As the electrical connector 8 is not permanently attached to the ECG monitoring unit the skilled artisan before the effective filing date would have found it obvious to simply disconnect it after use as predictable results would have ensued (disconnecting a reusable electronics station from a possibly disposable or washable device).
Though Luo suggests some level of measuring or comparing the sizes of the device to the user in order to ensure a good fit ([0043]-[0044]) Luo does not explicitly detail the step of physically measuring the chest size of the patient. Kaib teaches a defibrillation and monitoring garment that includes measuring the chest size of a patient (Figures 10A-B and [0056]-[0058]). It would have been obvious to the skilled artisan before the effective filing date to utilize the measuring process as taught by Kaib with the device of Luo in order to obtain a proper fit for the device to ensure good electrode contact during use.
Luo further discloses that the garment can be a bra ([0045] which generally includes straps and body portion as is known in the art) but is silent on the strap, body portion, and fastener relationships. Mills teaches how the two ends connect beneath the left or right arm openings (as mentioned above). It would have been obvious to the skilled artisan before the effective filing date to utilize the fasteners as taught by Mills with the bra of Luo in order to aid in removal or adjustment of the bra as is known in the art.
Luo is again silent on the fasteners and their location. Rotolo teaches such fasteners (as mentioned above). It would have been obvious to the skilled artisan before the effective filing date to utilize the detachable fasteners at the straps as taught by Rotolo with the bra of Luo in order to aid in removal of the bra or adjustment of the straps as is known in the art.
Regarding claim 16, Luo discloses a bra as the garment but is silent on being able to connect or disconnect the straps. Rotolo teaches connecting the straps to a free end of the support layer (elements 21-22 connect to a free end near element 25 transitively at Figures 1-2 and column 2 lines 14-21). It would have been obvious to the skilled artisan before the effective filing date to utilize the connection type as taught by Rotolo with the garment of Luo in order to aid in removing the garment or in the alternate adjusting it for greater comfort.
Regarding claim 17, Luo discloses that the lead placement layer 1 can include electrodes located at the V1-V6 locations (Figures 3-4), where precordial patch does not have a physical structure inherently attached to it.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-17 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied to remedy the deficiencies of the previous rejection of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794